Title: To Thomas Jefferson from Martha Jefferson Randolph, 18 November 1808
From: Randolph, Martha Jefferson
To: Jefferson, Thomas


                  
                     Edge hill Nov. 18, 1808
                  
                  I gave the keys of the wine cellar in to Dinsmore’s hands who promissed to superintend the botling of the wine. if the bottles and corks hold out would you wish them to begin upon any other cask? and which should have the prefference? Your letter to Ann was forwarded by the same post. she left us the monday before only, in a state of such extreme dejection at the sepparation from her family that it rendered the scene a very distressed one—I have not heard from her since her arrival but I depend much upon the natural chearfulness of her disposition and the kindness of the family to restore her spirits in a short time. I have been made very happy by the accounts your correspondants give you of Jefferson. his understanding I have for many years thought favorably of. his judgement when not under the influence of passion is as good as can be expected at his age but he is indolent impatient of reproof and at time irritable. he is however anxious to learn rigidly correct in his morals and affectionate in his temper. I see enough of the Randolph character in him to give me some uneasiness as to the future but I hoped the society into which he is thrown and the habits he may acquire at this period will counteract any propensities inimical to his future happiness. nothing I should suppose so effectual to eradicate Jealousy & suspicion from a mind not absolutely confirmed in those vices as good company I mean virtuous & well bred people where he will learn that it is not customary for genteel society to indulge mean & little passions good manners are I believe more important in forming the character than good sense & reflection because called in to action before our habits are formed and before that period at which the understanding is sufficiently matured to be of much importance in preventing bad one’s I never was fully aware of the influence of good manner upon the moral untill I read a very sensible little book upon that subject called Le bon de la bonne compagnie in which the author proves that the various little rules of etiquette which though scrupulously observed have been thought lightly of as ceremonies are really derived from the most amiable and virtuous feelings of the heart. the post is waiting and I must bid you adieu for fear of Losing it. Ellen is at Dancing school but your grass shall be attended to with the little orange & lemon trees which being Grand Papa’s are respected and remembered in all changes of the weather by every child in the house. adieu My Very Dear Father believe me with no common degree of filial love yours devotedly
                  
                     M R.
                  
                  
                     Chisholm took a letter out of the post office directed in you hand to Mr Steptoe but which having no other direction but the name had stopped in Milton he begged me to break the seal insisting that there must be a letter in it for him I did so gave him the letter and having explained the circumstance to Mr Steptoe in the cover of the letter sealed, directed and sent it to the office
                  
               